Citation Nr: 0013567	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  96-14 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for traumatic arthritis 
of the left elbow with acquired deformity.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1944 to 
March 1945.  He served with the United States Coast Guard 
Reserve from August 1942 to December 1942.

The current appeal arose from a November 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for traumatic arthritis 
of the left elbow with acquired deformity.

The RO also denied entitlement to service connection for a 
twisting injury of the left ankle and head injury with 
headaches.  In a VA Form 21-4138, Statement in Support of 
Claim, received by the appellant in November 1996, he 
specifically withdrew the claim of entitlement to service 
connection for traumatic arthritis of the left elbow with 
acquired deformity.  Thus, that issue is no longer on appeal.

The veteran presented oral testimony before a Hearing Officer 
at the RO in November 1996, a transcript of which has been 
associated with the claims file.  The Hearing Officer 
affirmed the determination previously entered in December 
1996.

In a December 1998 rating decision, the RO determined that 
the April 1956 rating decision, which severed service 
connection for traumatic arthritis of the left elbow with 
acquired deformity, was not clearly and unmistakably 
erroneous.  The representative on behalf of the appellant 
filed a notice of disagreement in August 1999 as to this 
issue, and a statement of the case was issued in December 
1999.  However, there is no substantive appeal of record, and 
the RO has not certified this issue for appeal.  Thus, this 
issue is not considered part of the current appellate review.

In May 2000 the veteran presented oral testimony via a 
videoconference from the RO before the undersigned Member of 
the Board of Veterans' Appeals (Board), a transcript of which 
has been associated with the claims file.

The case has been forwarded to the Board for appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (the Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In a statement received in March 2000, the representative 
stated that the appellant had indicated that he had seen a 
doctor at the VA Medical Center (VAMC) in Houston, Texas, and 
that the RO should obtain those records.  The record reflects 
that the RO has not attempted to obtain such records.  When 
VA has been made aware of evidence pertinent to a claim which 
has not otherwise been made part of the record, VA has a duty 
to obtain such records.  Bell v. Brown, 2 Vet. App. 611 
(1992).

Thus, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

2.  The RO should obtain the VA medical 
records from the VAMC in Houston, Texas, 
and associate the records with the claims 
file.

3.  After undertaking any development 
deemed appropriate, in addition to that 
specified above, the RO should 
readjudicate the claim of whether new and 
material evidence has been submitted to 
reopen the claim of service connection 
for traumatic arthritis of the left elbow 
with acquired deformity.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


